[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER
The above-captioned case is on the courtside trial list. It was scheduled for a pretrial conference to last from 9:20 A.M. to 10:00 A.M. on May 26, 1995. Written notice to the parties was sent by JDND on May 9, 1995. (A copy of the written notice is attached to this order.)
The plaintiff failed to appear by counsel for the scheduled pretrial. No continuance of the pretrial had been granted by the court. No reason was proffered for the failure to comply with the court's order to attend a pretrial conference.
Judgement of dismissal shall enter pursuant to P. B. § 251.
Beverly J. Hodgson Judge of the Superior Court CT Page 5224
[EDITORS' NOTE:  THE WRITTEN NOTICE IS ELECTRONICALLY NON-TRANSFERRABLE.]